                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL         )
COHL, STEVE DARNELL, VALERIE        )
NAGER, JACK RAMEY, SAWBILL          )
STRATEGIC, INC., DANIEL UMPA and    )
JANE RUH, on behalf of              )
themselves and all others similarly situated,
                                    )
                                    )
       Plaintiffs,                  )
                                    )                 Case No: 1:19-cv-01610
                                    )
v.                                  )                 Judge Andrea Wood
                                    )                 Magistrate Judge M. David Weisman
THE NATIONAL ASSOCIATION OF         )
REALTORS, REALOGY HOLDINGS          )
CORP., HOMESERVICES OF AMERICA, )                     EXHIBIT 9
INC., HSF AFFILIATES, LLC, BHH      )
AFFILIATES, LLC, THE LONG &         )
FOSTER COMPANIES, INC., RE/MAX )
HOLDINGS, INC. and KELLER           )
WILLIAMS REALTY, INC.               )
                                    )
       Defendants.                  )
____________________________________)

                              DECLARATION OF JOHN MIJAC
                                (“LONG REALTY DECL.”)

I, John Mijac, under the penalties for perjury, declare:

        1.     I am an adult over the age of 21, competent to make this Declaration.

        2.     I have personal knowledge of the facts stated in this Declaration.

        3.     I was the Designated Broker and am currently a Branch Manager at Roy H. Long

Realty Company, Inc. d/b/a Long Realty d/b/a Long Realty Company d/b/a Long Company

(“Long Realty”). I am familiar with Long Realty’s business generally and its practices with

respect to the form listing agreements Long Realty has used since 2014, specifically.



                                                 1
        4.     Long Realty provides real estate brokerage services through independent contractor

agents. Those independent agents, among other things, assist homeowners in selling their homes

and list client’s homes for sale. Generally, Long Realty provides these services in Southern

Arizona. Before April 2, 2020, certain of Long Realty’s independent contractor agents utilized

the Arizona Regional MLS only on rare occasion. After April 2, 2020, certain of Long Realty’s

independent contractor agents began using the Arizona Regional MLS more regularly. I

understand that the Arizona Regional MLS may be a “Covered MLS” at issue in this case because

it “cover[s] the . . . metropolitan area[ of] . . . Phoenix, Arizona.” See Doc. 84 at 11.

        5.     Long Realty requires that its independent contractor agents have homeowners

execute listing agreements when they list properties for sale through Long Realty, which articulate

the terms of the agreement between Long Realty and the homeowner. Since at least 2014, Long

Realty has provided its independent contractor agents with a form listing agreement for use in

listing residential real estate.

        6.     Since at least 2014, and in every year since, Long Realty’s form listing agreement

for residential real estate listed on a Covered MLS has included a broad, binding arbitration

provision, which precluded class arbitrations and waived the right to litigate in court or jury trials.

        7.     Since at least 2014, Long Realty has instructed its independent contractor agents to

request that homeowners execute Long Realty’s then relevant form listing agreement.

        8.     Accordingly, every Long Realty listing agreement for residential real estate listed

on a Covered MLS executed after at least January 2014 should contain a clause requiring

arbitration of disputes between Long Realty and the homeowner. These agreements were used in

the state of Arizona.




                                                  2
       9.    A true and accurate copy of Long Realty’s form listing agreement for at least 2014

through March 2016 is attached as Long Realty Declaration Exhibit A.

       10.   A true and accurate copy of Long Realty’s form listing agreement for March 2016

through January 2019 is attached as Long Realty Declaration Exhibit B.

       11.   A true and accurate copy of Long Realty’s form listing agreement for January 2019

through May 2020 is attached as Long Realty Declaration Exhibit C.

       12.   A true and accurate copy of Long Realty’s form listing agreement for May 2020

through the present is attached as Long Realty Declaration Exhibit D.

        [remainder of page intentionally blank]




                                              3
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Date:________________



                                            Signed: ___________________________


                                            Printed: ___________________________




                                                4
LONG REALTY DECLARATION EXHIBIT A - PAGE 1
LONG REALTY DECLARATION EXHIBIT A - PAGE 2
LONG REALTY DECLARATION EXHIBIT A - PAGE 3
LONG REALTY DECLARATION EXHIBIT A - PAGE 4
LONG REALTY DECLARATION EXHIBIT A - PAGE 5
LONG REALTY DECLARATION EXHIBIT A - PAGE 6
LONG REALTY DECLARATION EXHIBIT A - PAGE 7
LONG REALTY DECLARATION EXHIBIT B - PAGE 1
LONG REALTY DECLARATION EXHIBIT B - PAGE 2
LONG REALTY DECLARATION EXHIBIT B - PAGE 3
LONG REALTY DECLARATION EXHIBIT B - PAGE 4
LONG REALTY DECLARATION EXHIBIT B - PAGE 5
LONG REALTY DECLARATION EXHIBIT B - PAGE 6
LONG REALTY DECLARATION EXHIBIT B - PAGE 7
LONG REALTY DECLARATION EXHIBIT B - PAGE 8
LONG REALTY DECLARATION EXHIBIT C - PAGE 1
LONG REALTY DECLARATION EXHIBIT C - PAGE 2
LONG REALTY DECLARATION EXHIBIT C - PAGE 3
LONG REALTY DECLARATION EXHIBIT C - PAGE 4
LONG REALTY DECLARATION EXHIBIT C - PAGE 5
LONG REALTY DECLARATION EXHIBIT C - PAGE 6
LONG REALTY DECLARATION EXHIBIT C - PAGE 7
LONG REALTY DECLARATION EXHIBIT C - PAGE 8
                                             LONG REALTY DECL EX D - PAGE 1


                                           LISTING AGREEMENT
                                                            (Exclusive Right to Sell)

THE PRE-PRINTED PORTIONS OF THIS LISTING AGREEMENT (“AGREEMENT”) HAVE BEEN PREPARED BY THE
MULTIPLE LISTING SERVICE OF SOUTHERN ARIZONA (“MLS”) AND APPROVED BY LONG REALTY COMPANY.
THIS IS A BINDING CONTRACT. FOR LEGAL OR TAX ADVICE, CONSULT YOUR ATTORNEY OR TAX ADVISOR.


                                                              1.    PROPERTY

1    EXCLUSIVE RIGHT TO SELL: I/We (“Seller”) hereby give the real estate company named on Line 336 (“Listing
2    Broker”) an exclusive and irrevocable right to sell the real estate described below together with all improvements,
3    fixtures, personal property described herein, and appurtenances thereon or incidental thereto (collectively the
4    “Premises”). The term “Listing Broker” shall include the licensed real estate agent(s) of the Listing Broker,
5    if any, named on Line 333 (“Listing Agent”).

6    TERM: This Agreement shall commence on ____/____/______ and shall expire at 11:59 P.M. Mountain Standard
7    Time (Arizona) on ___/_____/_____ (“Term”). If prior to the expiration of the Term a purchase contract is
8    entered into in writing between Seller and a Buyer, then this Listing Agreement shall be extended through
9    the close of escrow or the termination of said purchase contract, whichever first occurs (“Extended Term”).

10   SELLER REPRESENTATIONS: Seller represents to all licensed agents involved in the sale of the Premises, to
11   MLS, and to the Buyer(s), and said parties have a right to rely upon: (i) Seller is the sole owner of the Premises;
12   (ii) no other person(s) or entities’ consent shall be required to provide marketable title to the Premises;
13   (iii) Seller has the legal standing, capacity, and authority to offer and convey marketable title to the Premises;
14   iv) Seller is not currently a party to any other listing agreement for the sale of the Premises; and
15   (v) the information provided in this Agreement is complete and accurate.

16   PREMISES: The Premises includes the following described real property:
17   Real Property Address:                                                                            Assessor’s #:
18   City/Town/Municipality:                                                 County:                       AZ, Zip Code:
19   Legal Description: ___________________________________________________________________________
20   ___________________________________________________________________________________________

21   Addenda Incorporated:            Exempt Delayed            Short Sale      Other: _____________________________________

22   FIXTURES AND PERSONAL PROPERTY: The Premises includes all fixtures on the Premises, and any existing
23   personal property specified shall be included in this sale, including but not limited to the following:

24   •   free-standing range/oven and built-in appliances          • flush-mounted speakers            •   solar systems (if owned)
25   •   ceiling fans and remotes                                  • storm windows and doors           •   mailbox
26   •   attached floor coverings                                  • attached media antennas/          •   central vacuum, hose, and attachments
27   •   window and door screens, sunscreens                         satellite dishes                  •   wall mounted TV brackets/hardware
28   •   garage door openers and controls/remotes                  • attached fireplace equipment      •   pool and spa equipment (including.
29   •   outdoor landscaping, fountains, and lighting              • timers (affixed)                      mechanical or other cleaning systems)
30   •   pellet, wood-burning or gas-log stoves                    • draperies and other window        •   security and/or fire systems and/or alarms
31   •   smart home devices and access                               coverings                         •   water softeners
32   •   light fixtures                                            • shutters, awnings and sunshades   •   water purification systems
33   •   towel, curtain and drapery rods                           • water-misting systems             •   storage sheds

34   APPLIANCES AND ADDITIONAL EXISTING PERSONAL PROPERTY: The Premises shall include the following
35   appliances which are presently located in or upon the Premises:                    Refrigerator        Washer        Dryer
36         Other      __________________________________________________________________________________

                                                                                                                     _____/____
                                                                                                                     Seller/Seller
     Page 1 of 8 Original form content copyright by the Multiple Listing Service of Southern Arizona (MLSSAZ).
     Reproduced and modified with permission from MLSSAZ . Long Realty Company May 2020
                                           LONG REALTY DECL EX D - PAGE 2

37   Additional items of personal property included in sale (to be listed in a separate Bill of Sale):
38   __________________________________________________________________________________________
39   Personal property, fixtures and leased items NOT included in sale _________________________________
40   __________________________________________________________________________________________


                                            2.     TERMS AND COMPENSATION

41   LISTED PRICE: The Premises shall be offered for sale at $____________________________ (“Listed Price”).

42   TERMS AND CONDITIONS: The Premises shall be offered for sale pursuant to the provisions of this Listing
43   Agreement, the Information Property Profile Sheet (“Property Profile Sheet”), and any addenda, data and
44   other documentation incorporated into this Listing Agreement (collectively “Agreement”). Seller authorizes the
45   Listing Broker to update and correct incidental information on the Property Profile Sheet as, in Listing Broker’s
46   opinion, is necessary. This shall not include price changes, which must be made with Seller’s written authorization.

47   MODIFICATIONS: This Agreement may be modified at any time as agreed upon by Seller and Listing Broker
48   in writing. The Status Report Form may constitute an addendum to this Agreement.

49   COMPENSATION: COMPENSATION FOR THE SALE OF THE PREMISES IS NOT SET BY ANY REALTOR®
50   ASSOCIATION OR ANY MULTIPLE LISTING SERVICE. THE COMPENSATION PAYABLE FOR THE SALE
51   OF THE PREMISES IS NEGOTIATED BETWEEN THE LISTING BROKER AND THE SELLER.

52   NON-REFUNDABLE RETAINER FEE: Listing Broker acknowledges receipt from Seller of a non-refundable
53   retainer fee of $______________ for initial consultation and research (“Retainer Fee”) which shall be deemed
54   earned upon receipt and which      Shall     Shall Not be credited against any other compensation owed by
55   Seller to Listing Broker as provided on Lines 56 through 74.

56   COMPENSATION FOR SALE OF PREMISES: Seller shall pay to Listing Broker $235.00, which is retained solely
57   by Broker, and (Check One):     7%, 8%, 9%, 10% or                         _____% of the selling price (“Total Compensation”)
58   upon the occurrence of any of the following events:
59   A.       During the Term or Extended Term of this Agreement, Listing Broker, individually or in cooperation
60            with a licensed Broker(s)/Agents (“Cooperating Broker”), produces a Buyer ready, willing, and able to
61            purchase the Premises according to the terms and conditions of this Agreement or upon such other
62            price and/or terms and conditions as subsequently agreed to by Seller; or
63   B.       During the Term or Extended Term of this Agreement, Seller sells/transfers/leases/options/auctions/
64            encumbers/unilaterally terminates this Agreement or otherwise makes the title of the Premises
65            unmarketable or in any manner makes the Premises unavailable to Listing Broker for sale; or
66   C.       Within ______ days after the expiration of the Term or Extended Term of this Agreement, Seller
67            accepts an offer for the sale, lease with option to purchase, exchange, or otherwise conveys title to any
68            person(s) (or an entity substantially owned by any such person(s)) introduced to the Premises during
69            the Term or Extended Term of this Agreement by any source whatsoever, unless the Premises has first
70            been re-listed for sale with another broker on an exclusive-right-to-sell basis; or
71   D.       During the Term or Extended Term of this Agreement, Seller agrees to sell, or transfers the title of all or
72            any portion of the Premises to any governmental entity resulting from an actual, claimed or threatened
73            taking of all or part of the Premises by the governmental entity pursuant to its power of eminent domain; or
74   E.       During the Term or Extended Term of this Agreement, a sale of the Premises is prevented by Seller.

75   PAYMENT OF COMPENSATION: If the Premises is sold through Listing Broker, the Compensation shall
76   be paid at and as a condition of the close of escrow. In all other cases set forth in Lines 56 - 74 above, the
77   Compensation shall be paid upon the occurrence of the event.

78   ESCROW INSTRUCTIONS: This Agreement may be delivered to escrow and shall constitute instructions by
79   Seller to Escrow Agent to pay the Compensation authorized by this Agreement out of proceeds due Seller at time
80   of closing. If Seller’s proceeds are not sufficient in amount to pay such Compensation, Seller shall deposit a

                                                                                                                 _____/____
                                                                                                                 Seller/Seller
     Page 2 of 8 Original form content copyright by the Multiple Listing Service of Southern Arizona (MLSSAZ).
     Reproduced and modified with permission from MLSSAZ . Long Realty Company May 2020
                                           LONG REALTY DECL EX D - PAGE 3

81    sum sufficient to pay said Compensation. If an earnest money deposit is forfeited, Escrow Agent shall pay
82    Compensation to Listing Broker in an amount equal to _____of the earnest money deposit, not to exceed the full
83    amount of Compensation due pursuant to Lines 56-74 above.

84    CLOSE OF ESCROW: Close of Escrow (“COE”) is when the deed and any other instruments necessary to
85    complete the transfer of title are recorded with the appropriate county recorder’s office. Seller shall timely
86    comply with all terms and conditions of the purchase contract, including executing and delivering to Escrow
87    Company all closing documents which may be required to be furnished by Seller, and performing all other acts
88    necessary in sufficient time to allow COE to occur by the closing date specified in the purchase contract (“COE
89    Date”). Unless otherwise agreed, Seller shall pay a prorated portion of taxes, assessments, HOA fees, and other
90    costs related to COE that are customarily prorated in the county where the Premises is located. The sale
91    proceeds shall be promptly distributed following COE. Unless otherwise specified in the purchase contract,
92    Seller shall deliver possession, occupancy, existing keys, and/or means to operate all locks, mailbox, security
93    system/alarms and all common area facilities to Buyer at COE.


                                           3.    DUTIES AND AUTHORIZATIONS

 94   REPRESENTATION OF SELLER: Unless otherwise agreed, a Listing Broker acts as agent for Seller only and
 95   has the duties of loyalty, obedience, disclosure, confidentiality, and accounting (“Fiduciary Duties”) as well as other
 96   duties imposed by the Arizona Department of Real Estate (“ADRE”). Seller acknowledges the property may be
 97   shown to Buyers by Listing Broker and this shall not constitute a conflict of interest. Seller should carefully review
 98   all advertising materials and contractual documents prepared by Listing Broker as Seller may be bound by these
 99   materials. Listing Broker shall always exercise reasonable skill and care in the performance of Listing Broker’s
100   duties to Seller. Seller is aware Listing Broker may list other properties which are similar to and/or which may be
101   located in proximity to the Premises.

102   REPRESENTATION OF BUYER: A Buyer’s Broker (or “Cooperating Broker”) represents only the Buyer and has
103   Fiduciary Duties as well as other duties imposed by ADRE in dealings with Buyer. Buyer’s Broker may receive
104   Compensation from Buyer, Seller, or both. Seller authorizes Listing Broker to cooperate with and share
105   Compensation with Buyer’s Broker as follows: No less than 3% of gross sales price.

106   CONDUCT OF BROKERS: Regardless of whom they represent, real estate licensees have the obligation to:
107   (i) treat all parties to a transaction fairly; (ii) disclose, in writing, all facts known to the licensee that may materially
108   and adversely affect the consideration to be paid for the Premises; (iii) disclose that Seller or Buyer may be
109   unable to perform; and (iv) disclose any information concerning any material non-obvious (latent) defect existing
110   in the Premises. REALTORS® are further obligated by their Code of Ethics to treat all parties honestly.

111   DUAL (limited) REPRESENTATION: A dual agency (or limited agency) may occur when the Listing Broker
112   procures a Buyer for the Property. In this situation, the same real estate company may be representing the
113   Seller’s interest and the Buyer’s interest. A dual agency may occur in this or in other ways. Brokers and their
114   Agents can legally represent both the Seller and the Buyer with the knowledge and written consent of both the
115   Seller and the Buyer. A Dual Agent has the duties of loyalty, obedience, disclosure, confidentiality and accounting
116   to both the Seller and the Buyer. Seller recognizes that in a dual agency situation, the duties normally owed the
117   Seller by the Listing Broker and his/her Agents may be limited in that confidential information pertaining to the
118   Buyer may not be disclosed to the Seller (and likewise, confidential information concerning the Seller may not be
119   disclosed to the Buyer). Seller agrees that the Listing Broker and his/her Agents shall not be liable for failing or
120   refusing to disclose confidential information. The Dual Agent may receive compensation from the Buyer and/or
121   from the Listing Broker with the written consent of all parties.
122   CONSENT TO DUAL AGENCY: Seller                      Does        Does Not authorize Listing Broker to be a Dual Agent.
123                                                                       Seller Initials Required:                ____/____
124                                                                                                               Seller/Seller

125   NON DISCLOSURE: Sellers and Listing Brokers are not obligated to disclose that a property has been the site of
126   a natural death, suicide, homicide, or any crime classified as a felony, nor that the property was owned or occupied
127   by a person exposed to HIV, or diagnosed as having AIDS or any other disease not known to be transmitted
128   through common occupancy of real estate, nor that the property is located in the vicinity of a sex offender.
                                                                                                                   _____/____
                                                                                                                   Seller/Seller
      Page 3 of 8 Original form content copyright by the Multiple Listing Service of Southern Arizona (MLSSAZ).
      Reproduced and modified with permission from MLSSAZ . Long Realty Company May 2020
                                            LONG REALTY DECL EX D - PAGE 4

129   SIGNS/MARKETING: Seller              Does      Does Not agree to the placement of a customary “For Sale” and
130   “Sold” sign(s) together with customary sign riders on the Premises through COE. In any event, Seller agrees
131   to immediately remove, or have removed, all “For Sale” signs not belonging to Listing Broker. The placement
132   of directional or other signs on public or private property without the property owner’s permission is illegal.
133   Listing Broker/Agent will not illegally place such signage. Seller agrees not to advertise or market the Premises
134   in any manner without the prior written permission of Listing Broker. Seller acknowledges that any public marketing
135   of the Premises will require submission to the Multiple Listing Service within one business day.

136                                                                                 Seller Initials Required:             ____/____
137                                                                                                                      Seller/Seller

138   VIDEO/STILL IMAGES: Seller          Does     Does Not consent to the taking and placement of video, still or
139   other images of the Premises on the Internet and in other media at the sole discretion of Listing Broker. Seller
140   is cautioned to protect valuable items from view. Listing Broker has no responsibility for loss of such valuable
141   items. Seller understands the public may have unlimited access to the images and may download and/or
142   copy them. Any such images are the property of Listing Broker.

143   ACCESS AND KEYSAFE: Seller               Does     Does Not authorize the installation and use of a Keysafe that
144   contains an access key to the Premises. A Keysafe permits access at any time to the interior of the Premises
145   by MLS Participants together with potential Buyers. Seller is advised to take appropriate security precautions to
146   protect valuable items. Seller agrees, upon reasonable notice, to cooperate with previews and showings of
147   the Premises at reasonable times. If there are any adult occupants of the Premises other than Seller or
148   Seller’s family, or if the Premises is subject to a rental agreement, then Seller shall immediately provide
149   Listing Broker with written permission from all adult occupants authorizing access by the MLS Participants
150   and potential buyers at reasonable times upon reasonable prior notice according to the current Arizona Landlord
151   Tenant Act.

152   HOME WARRANTY PLAN:               Seller   Does    Does Not agree to provide Buyer, at Seller's expense, at
153   COE, a home warranty plan acceptable to Seller. Seller is aware that home warranty plans may provide
154   benefits to Seller, during the Term and/or escrow period, as well as to the Buyer of the Premises.

155   SUBSEQUENT OFFER: Seller shall, prior to close of escrow, receive all offer(s) to purchase the Premises
156   unless otherwise agreed upon by Seller in writing. Seller understands that any offer accepted by the Seller
157   subsequent to a first accepted offer must be a backup offer contingent on the cancellation of the existing Contract.

158   INDEMNIFICATION: As a material condition of this Agreement, Seller agrees that the local association of
159   REALTORS® and local MLS (collectively “MLS”) are third-party beneficiaries of this Agreement for the purpose of
160   indemnification. Seller agrees to defend, hold harmless and indemnify MLS, their Directors, Officers, employees
161   and volunteers as well as Listing Broker and the Cooperating Broker involved in any transaction resulting from this
162   listing from any and all claims, damages, liability or other loss, including all attorneys’ fees and legal costs incurred
163   arising out of any injury or damage to persons or property in connection with the marketing or showing of the
164   Premises, any claim of misrepresentation or for any action or non action by Seller including, but not limited to, the
165   supplying of incorrect information, breach of warranty or any other claim arising out of this Agreement or the sale
166   and purchase of the Premises. This provision is to be liberally construed in favor of the indemnified parties.
167   Notwithstanding anything to the contrary, Seller shall not be obligated to defend, indemnify or hold listing Broker
168   harmless with respect to the gross negligence or intentional misconduct of Broker.
169                                                                                 Seller Initials Required:          _______/______
170                                                                                                                      Seller/Seller


                                                 4.     SELLER OBLIGATIONS

171   FAIR HOUSING: The Premises shall be offered to all persons without regard to their ancestry, race, religion,
172   color, gender, sexual orientation, handicap, marital status, familial status, age or national origin or any other
173   mandated classification by prevailing federal, state or local laws.
                                                                                                                  _____/____
                                                                                                                  Seller/Seller
      Page 4 of 8 Original form content copyright by the Multiple Listing Service of Southern Arizona (MLSSAZ).
      Reproduced and modified with permission from MLSSAZ . Long Realty Company May 2020
                                            LONG REALTY DECL EX D - PAGE 5


174   SELLER PROPERTY DISCLOSURE STATEMENT (“SPDS”): Seller shall complete and return to Listing Broker
175   a SPDS form within five (5) calendar days after receipt thereof. Listing Broker shall have no responsibility, in
176   whole or part, for the preparation of the SPDS. Seller shall fully disclose all material facts known to Seller
177   concerning any previous or current problem(s) or condition(s) that could adversely affect the value or marketability
178   of the Premises. Seller shall immediately advise Listing Broker, in writing, concerning any subsequent changes
179   that occur concerning the Premises or that are subsequently discovered and cause the SPDS form to be amended
180   accordingly and authorizes release of such information to all Cooperating Brokers. Seller agrees to hold Broker
181   harmless from any damages if Seller does not inform Broker of changes in writing.

182   Public Report: Seller represents that if the Property is located in a subdivision:
183         A. Have you and/or any entity in which you have a financial interest EVER owned six or more lots in this
184               subdivision?       Yes      No
185          If Yes to A, Seller has applied for and been issued an approved Public Report                        Yes     No

186   AFFIDAVIT OF DISCLOSURE: If the Premises is located in an unincorporated area of the county, and five or fewer
187   parcels of property other than subdivided property are being transferred, the Seller shall be required to provide Listing
188   Broker a completed, notarized State of Arizona Affidavit of Disclosure form required pursuant to Arizona Revised
189   Statute§33-422 within seven (7) days of the commencement date of this Agreement.

190   DOMESTIC WATER WELL/WATER USE ADDENDUM SELLER’S PROPERTY DISCLOSURE STATEMENT
191   (“DOMESTIC WATER WELL/WATER USE ADDENDUM SPDS”): Property                            Does     Does Not have a
192   Domestic Water Well. If the property is served by a domestic water well, Seller shall complete and return the
193   Domestic Water Well/Water Use Addendum SPDS to Listing Broker within five (5) calendar days after receipt
194   thereof. Seller shall fully disclose all material facts known to Seller concerning any previous or current problem(s)
195   or condition(s) that could adversely affect the value or marketability of the Property. Seller shall immediately
196   advise Listing Broker, in writing, concerning any subsequent changes which occur concerning the Property or which
197   are subsequently discovered and cause the Domestic Water Well/ Water Use Addendum SPDS form to be
198   amended accordingly and authorizes release of such information to all Cooperating Brokers. Seller agrees to hold
199   Broker harmless from any damages if Seller does not inform Broker of changes in writing.

200   WATER / WELL RIGHTS: The following described water/well rights shall transfer with the subject property, if
201   any:

202   HOA RESALE NOTIFICATION AND ADDENDUM: If the Premises is in a residential HOA/Condominium or
203   Planned Unit Development, Seller shall complete and return to Listing Broker Page one of the HOA
204   Condominium/Planned Community Addendum within (5) Calendar Days after receipt thereof. Seller shall fully
205   disclose all information requested on the form to the best of Seller’s actual knowledge as of the date signed. If the
206   Premises is in a residential HOA/Condominium or Planned Unit Development (“Planned Community”) consisting of
207   less than fifty (50) units, Seller shall deliver to Buyer and Escrow Company the disclosure notice to be provided to
208   Buyer within ten (10) days following acceptance of a purchase contract. If the Premises is in a Planned Community
209   with fifty (50) or more units, the HOA shall mail or deliver the required disclosure notice to Buyer and the Escrow
210   Company within ten (10) days following receipt of a written notice of a pending sale of the Premises. Seller shall
211   promptly notify the HOA of the pending sale of the Premises.
212                                                                        Seller Initials Required:        _____/______
213                                                                                                          Seller/Seller

214   INSURANCE CLAIMS HISTORY: Seller shall deliver to buyer a written five-year insurance claims history
215   regarding the Premises (or a claims history for the length of time Seller has owned the Premises if less than
216   five years) from Seller’s insurance company or an insurance support organization, or consumer reporting
217   agency, or if unavailable from those sources, from Seller, within five (5) days after contract acceptance.

218   CONDITION OF PREMISES AND INSURANCE: Seller is responsible to maintain the Premises in the same or
219   better condition as on the date of execution of this Agreement through COE. Therefore, Seller should maintain
220   appropriate hazard insurance to cover partial or complete destruction of the Premises as well as any loss due to
221   theft, vandalism, water and glass breakage, if available, as well as liability coverage. Seller shall consider notifying
222   insurance company prior to vacancy of property.

                                                                                                                        _____/____
                                                                                                                        Seller/Seller
      Page 5 of 8 Original form content copyright by the Multiple Listing Service of Southern Arizona (MLSSAZ).
      Reproduced and modified with permission from MLSSAZ . Long Realty Company May 2020
                                           LONG REALTY DECL EX D - PAGE 6

223   LEAD BASED PAINT: If any portion of the Premises was constructed prior to 1978, federal law requires that
224   Buyer be provided a Disclosure of Information on Lead-Based Paint and/or Lead-Based Paint Hazards form.
225   If applicable, Seller shall provide Listing Broker, simultaneously with the execution of this Agreement or not
226   later than five (5) days following execution of this Agreement, a completed and executed disclosure form.

227   FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT OF 1980 (“FIRPTA”): If Seller is a foreign person
228   or a nonresident alien, Seller shall provide Escrow Agent with a completed and signed FIRPTA certificate. If Seller
229   is a foreign person, Seller acknowledges that any Buyer may be required to withhold a tax of up to 15% of the
230   purchase price unless an exemption applies.

231   REFERRALS-RESPONSIBILITY: If Listing Broker, Cooperating Broker, or their Agents recommend to Seller any
232   person, entity or service, for any purpose, it shall be Seller’s duty to independently investigate the qualifications
233   of the referred party. Seller shall hold harmless and indemnify the referring party from any adverse consequences
234   resulting from such referral.


                                          5.    FUTURE SELLER OBLIGATIONS

235   SEPTIC OR ALTERNATIVE TREATMENT SYSTEM: If the Premises is served in whole or in part by an on-site
236   wastewater treatment facility, Seller shall, at Seller's expense, place in escrow any certification(s) which may be
237   required by any law and/or any appropriate regulatory bodies. Certification may require that the system be
238   inspected, emptied and/or repaired prior to the issuance of the requisite certification. If a public sewer line of
239   sufficient capacity exists within 200 feet of the Premises, the lender or local health authority may require
240   connection to the public sewer line prior to or upon transfer of ownership. Unless otherwise agreed upon with
241   Buyer, such connection to the public sewer line shall be at Seller’s expense.

242   POOL SAFETY: If the Premises includes a swimming pool or spa, Seller shall provide Buyer with an opportunity
243   to review the relevant pool barrier laws and shall provide Buyer with a notice concerning pool safety which shall
244   be signed by Buyer acknowledging receipt thereof.

245   DEED/TITLE INSURANCE: Seller shall convey title to Buyer by general warranty deed. Buyer shall be provided,
246   at Seller’s expense, an American Land Title Association (“ALTA”) Homeowner’s Title Insurance Policy, or if not
247   available, an ALTA Residential Title Insurance Policy (“Plain Language” / “1-4” units”) or, if not available, a
248   Standard Owner’s Title Insurance Policy.

249   PREMISES CONDITION AT CLOSING: Seller shall remove all personal property not included in the sale and all
250   debris from the Premises at the earlier of possession by Buyer or COE whichever first occurs.


                                                           6.    REMEDIES

251   DISPUTE RESOLUTION: Listing Broker and Seller agree to mediate any dispute or claim arising out of or relating
252   to this Agreement in accordance with the REALTORS® Dispute Resolution System, or as otherwise agreed. All
253   mediation costs shall be paid equally by the parties. In the event that mediation does not resolve all disputes or
254   claims, the unresolved issues shall be submitted for arbitration. While either party shall have all the rights and
255   benefits of arbitration, both parties are giving up the right to litigate such claims and disputes in a court or
256   jury trial. Neither party shall be entitled to join or consolidate disputes by or against others, or to include in any
257   arbitration any dispute as a representative or member of any class, or to act in any arbitration in the interest of the
258   general public or in any private attorney general capacity. Either party may initiate arbitration by giving notice of the
259   dispute stating with particularity that party’s position. The parties shall cooperate in the expeditious appointment of
260   an arbitrator. If the parties are unable to agree upon an arbitrator, either party may apply to the relevant County
261   Superior Court for appointment of an arbitrator pursuant to A.R.S. §12-1501 et seq. The arbitrator’s award shall be
262   final and binding and not subject to appeal.

263   ARBITRATION COSTS AND ATTORNEYS’ FEES: In any proceeding, including arbitration, for damages, or to
264   enforce any of the provisions of this Agreement, including a claim by Listing Broker for payment of Compensation,
265   the substantially prevailing party shall be entitled to recover from the other party its reasonable attorneys’ fees and
                                                                                                                  _____/____
                                                                                                                  Seller/Seller
      Page 6 of 8 Original form content copyright by the Multiple Listing Service of Southern Arizona (MLSSAZ).
      Reproduced and modified with permission from MLSSAZ . Long Realty Company May 2020
                                           LONG REALTY DECL EX D - PAGE 7

266   related expenses including, but not limited to, expert witness fees, fees paid to investigators, and customary court
267   costs. The arbitrator shall determine which of the parties shall pay the fees and costs for the arbitration including
268   attorneys’ fees.


                                                   7.     ADDITIONAL TERMS

269   ARIZONA LAW: This Agreement shall be governed by Arizona law and is subject to the jurisdiction of Arizona.

270   TIME IS OF THE ESSENCE: The parties acknowledge that a material and negotiated condition of this Agreement
271   is that time is of the essence in the performance of the obligations described herein.

272   DAYS: All references to days in this Agreement shall be construed as calendar days. The day of the act or event
273   from which the time period begins to run is not included and the last day of the time period is included.

274   COPIES AND COUNTERPARTS: A fully executed facsimile or electronic copy of this Agreement shall be treated
275   as an original Agreement. This Agreement may be executed in counterparts, which shall become effective upon
276   delivery. All counterparts shall be deemed to constitute one instrument. The Disclosure of Information on Lead-
277   Based Paint and/or Lead-Based Paint Hazards form may not be signed in counterpart.

278   ENTIRE AGREEMENT/NO MODIFICATION: This Agreement, the Property Profile Sheet, and any addenda,
279   photographs, data or other documentation which shall be incorporated into this Listing Agreement, constitutes the
280   entire Agreement between Seller and Listing Broker and supersedes any prior written or oral representations or
281   agreements between Seller and Listing Broker. Any release from or modification to this Agreement requested by
282   Seller during the term of this Agreement will be in writing signed by the parties. The pre-printed portions of this
283   Agreement may not be modified without the express written permission of MLS. No modifications shall be made to
284   this Agreement which shall place Listing Broker and his/her agents in violation of the MLS Rules and Regulations.
285   The failure to initial any page of this Agreement will not affect the validity or terms of this Agreement.

286   IMPORTANT NOTE: If Seller signs more than one Listing Agreement during the Term or Extended Term
287   of this Agreement, Seller could be responsible for paying Compensation to more than one broker upon
288   the sale of the Premises.

289   SELLER MATERIALS: If Seller provides Listing Broker any photographs, floor plans, art work, plot plan
290   drawings, or any other items created by or for Seller (“Seller Materials”), Seller, having the authority to do so,
291   hereby grants Listing Broker and MLS a non-exclusive right and license to all intellectual property rights
292   thereto including the copyright to use and defend Seller Materials in any manner and for any reason. Upon
293   termination of this Agreement, upon written request, the original Seller Materials shall be returned to Seller.

294   INTELLECTUAL PROPERTY: Listing Broker is specifically authorized to use, for any purposes whatsoever,
295   any and all information obtained by or provided to Listing Broker pursuant to this Listing Agreement (including
296   any information concerning the price and terms of the sale of the Premises, length of time the Premises is on
297   the market, and any other information relating to the Premises) (the "Work(s)"), both before and after the sale
298   or, in the event there is not a sale, after this listing has expired. Seller hereby assigns to Listing Broker any and
299   all intellectual property rights Seller may have in the Works and to any pictures or other reproductions of the
300   Premises used in connection with the marketing of the Premises. For purposes of clarity, Listing Broker is the
301   owner of any and all rights in the Work(s) and may further assign, license, sublicense, or otherwise dispose of
302   these rights to any party whatsoever for any purposes whatsoever.

303   ADDITIONAL TERMS:
304
305
306
307
308
309

                                                                                                                  _____/____
                                                                                                                  Seller/Seller
      Page 7 of 8 Original form content copyright by the Multiple Listing Service of Southern Arizona (MLSSAZ).
      Reproduced and modified with permission from MLSSAZ . Long Realty Company May 2020
                                           LONG REALTY DECL EX D - PAGE 8

                                                        8.     ACCEPTANCE

310   SELLER

311
312   Print Seller Name                                                        Print Seller Name

313
314   Seller Signature                                   (MO/DA/YR)            Seller Signature                          (MO/DA/YR)

315
316   Seller Address                                                           Seller Address

317
318   City/State                                Zip                            City /State                               Zip

319
320   Seller Email Address                                                     Seller Email Address

321
322   Seller Phone                        Seller Fax                           Seller Phone                       Seller Fax

323
324   Seller Office Phone                Seller Office Fax                     Seller Office Phone                Seller Office Fax

325   ACCEPTANCE BY LISTING BROKER: By signing below the Authorized Signor acknowledges authority to sign
326   this Agreement and accepts from Seller (and Listing Agent if applicable) an irrevocable assignment of the copyright
327   and other intellectual property rights in Seller Materials, including the right to protect and enforce the ownership
328   rights therein. The Authorized Signor reserves a non-exclusive right to utilize Seller Materials in the promotion and
329   marketing of the Premises. If and when the Premises is listed in MLS, the Authorized Signor irrevocably assigns an
330   undivided interest in such rights to MLS. By publication of a listing of the Premises, MLS accepts an irrevocable co-
331   ownership of said property rights during the Term and/or Extended Term of this Agreement. Each party shall have
332   an independent right to enforce and defend the property rights each has acquired in the Seller (Listing Agent’s)
333   Materials. Upon termination of this Agreement, Seller Materials shall be returned to Seller upon
334   receipt of written request from Seller.

335   Designated Broker, Cathy Erchull
336   Long Realty Company                                                                     Listing Agent Name

337   Branch Office Address

338
339   Office Phone/Agent Contact Phone                                         Fax                          Agent E-mail Address

340
341   AUTHORIZED SIGNATURE (Listing Agent)




File No. ________________________Designated Broker or Designee Initials: ______________ Date: _____________



                                                                                                                   _____/____
                                                                                                                   Seller/Seller
      Page 8 of 8 Original form content copyright by the Multiple Listing Service of Southern Arizona (MLSSAZ).
      Reproduced and modified with permission from MLSSAZ . Long Realty Company May 2020
